c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date ------------------ number date conex-116058-15 uil the honorable timothy m kaine united_states senator russell road suite abingdon va attention dear senator kaine i apologize for the delay in responding to your letter of date on behalf of your constituent taking advantage of the exclusion_from_gross_income under the healthcare enhancement for local public safety helps retirees act which was enacted in sec_845 of the pension_protection_act of public law ppa ’06 sec_845 of ppa ’06 added sec_402 to the internal_revenue_code code sec_402 permits certain taxpayers to exclude from gross_income distributions of up to dollar_figure annually from an eligible governmental_plan used to pay qualified_health_insurance_premiums of an eligible_retired_public_safety_officer and his or her spouse and dependents however wrote that she and her husband a retired firefighter cannot take advantage of the exclusion from income under sec_402 of the code because her husband’s former employer does not participate in the health insurance premium deductions program the income_tax exclusion under code sec_402 applies to an eligible_retired_public_safety_officer who elects to have qualified_health_insurance_premiums deducted from amounts distributed from an eligible government_plan and paid directly to an insurer to receive the tax-favored treatment an eligible governmental_plan must pay the amounts directly to an insurer this direct payment requirement is explicitly contained in sec_402 of the code which provides that the income_tax exclusion shall only apply if payment of the and her husband requested assistance in -------------------------- ------------------ ----------------- conex-116058-15 premiums is made directly to the provider of the accident_or_health_plan or qualified_long-term_care_insurance_contract by deduction from a distribution from the eligible_retirement_plan the irs does not have the authority to modify this provision only the congress can make changes to this provision we have issued guidance on the eligibility for tax-favored distributions under sec_402 of the code on date we published notice_2007_7 internal_revenue_bulletin to provide guidance to taxpayers who may qualify for special treatment under sec_402 q a-22 of notice_2007_7 says to receive tax-favorable treatment under sec_401 of the code the eligible_retired_public_safety_officer must elect to have an amount subtracted from the officer’s retirement_plan distributions and use that amount to pay qualified_health_insurance_premiums the notice further states an employer sponsoring the eligible government_plan is not required to offer this election to its retirees thus an eligible government_plan can choose whether or not to establish a procedure allowing its retirees to make an election under sec_402 of the code i am enclosing an excerpt of this notice for your reference i am sorry my response is not favorable but i hope this information is helpful if you have any questions please contact me or ------------- ------------- ----- ------------ at sincerely joyce i kahn branch chief qualified_plans branch office of associate chief_counsel tax exempt and government entities enclosure
